Opinion by
Orlady, J.,
The plaintiff’s right to recover in this case depended wholly upon the finding by the jury of disputed facts. If, as he contended, and, as has been determined by the verdict to be the true version of the accident, he took his place in the body of the car as a passenger, and while therein seated, he was directed and forcibly urged by the conductor to go out on the rear platform, he could not be guilty of contributory negligence in taking that position, even though there were unoccupied seats inside the car. True, his proper place was within the car if there was room there for him, but he was not bound to resort to physical violence to maintain that right. It would be unwise, as well as dangerous to the traveling public, to approve to any rule which might encourage a resort to force under such circumstances. The propriety of the conduct of the passenger and conductor were properly submitted to the tribunal which alone should pass upon it.
When there is room to be seated inside the car in the passengers’ proper place, and no special and sufficient reason is shown why he should not avail himself of it, it is negligence per se to remain on the platform of a moving trolley car, is the law declared in Thane v. Traction Co., 191 Pa. 249; Bumbear v. Traction Co., 198 Pa. 198; Bainbridge v. Traction Co., 206 Pa. 71; Gaffney v. Traction Co., 211 Pa. 91. But, when a passenger furnishes to the jury the special and suffi*383cient reason suggested in the Thane case, he takes himself outside the rule as therein declared.
The derailment of the car was due entirely to the manner of its management, and the verdict of the jury has met with the approval of the court below by the refusal to grant a new trial. On the hearing of that question, we assume that the character of the testimony adduced and its sufficiency were fully argued, and there is nothing on this record to warrant our consideration of the plaintiff’s subsequent disposition of his verdict. The judgment is affirmed.